Case 2:20-cv-01312-JAD-VCF Document 13
                                    10 Filed 08/12/20
                                             08/11/20 Page 1 of 2
                                                                4




                                                  ECF No. 10
Case 2:20-cv-01312-JAD-VCF Document 13
                                    10 Filed 08/12/20
                                             08/11/20 Page 2 of 2
                                                                4




                         11th        August
